 1

 2   Peter Szanto 949-887-2369
     11 Shore Pine
 3   Newport Beach CA 92657
 4

 5                     U.S. BankrUptcy coUrt
 6                                         DiStrict of oregon
                                 1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500

 7

 8       In Re Peter Szanto,
                                                               # 16 –bk-33185 pcm7
 9                          Debtor

10
                                                  DEBTOR’S Notice of Motion and
11
                                                     Motion for Reconsideration of
12            Hearing is
                                                       JPMorganChase’s Claim # 6
13           Requested
14

15
                                                                     11 USC § 502(j)
16

17        The hearing to vacate the 11 USC § 362 stay (held 3/28/19) was
18   JPMorganChase’s opportunity to present evidence and testimony about
19   ownership and possession of the Note and Deed of Trust Chase purports
20   supports its claim # 6.
21
           The evidence presented did not support the claim as required by law.
22

23
            Thereupon, debtor asks this Honorable Court to reconsider the legal
     basis so as to disallow Chase’s claim.
24

25
     16-bk-33185           Deny Claim #6 – pg. 1
26

27

28



                         Case 16-33185-pcm7                Doc 709          Filed 04/01/19
 1

 2

 3

 4
               1. Debtor's Certification Relating to Pre-filing Conferral
 5
                        (Certification Pursuant to LBR 7007-1 (a))
 6

 7
             On 3-29-19, Debtor telephoned Chase’s counsel Mr. Cunningham, the
 8
     call went to voice mail, debtor requested a return call to discuss the matters
 9
     related herein.
10

11             On 3-30-19 (by e-mail, knowingly directed to interfere with debtor’s
12   Sabbath) Mr. Cunningham responded that he had no interest in talking with
13   debtor.

14

15
             Thereupon, pursuant to LBR 7007-1(a)(1)(A): a good faith effort at
     resolution was made, but the parties were unable to resolve the conflict as to
16
     the issues which are the subjects of this motion, because the response of
17
     counsel for Chase was lack of interest in the subject matter.
18

19

20
            I certify under penalty of perjury under the laws of the United States,
21
     that the foregoing is true and correct. Signed at Irvine CA
22

23                 Dated 4/1/ 2019     /s/ signed electronically Peter Szanto
24

25
     16-bk-33185          Deny Claim #6 – pg. 2
26

27

28



                         Case 16-33185-pcm7       Doc 709    Filed 04/01/19
 1

 2                              2. NOTICE PER LBR 9013-1(b)
 3

 4
     Notice!!! If you oppose the proposed course of action or relief sought in this motion,
 5
     you must file a written objection with the bankruptcy court no later than 14 days
 6
     after the date listed in the certificate of service below. If you do not file an objection,
 7
     the court may grant the motion without further notice or hearing. Your objection
 8

 9
     must set forth the specific grounds for objection and your relation to the case. The

10   objection must be received by the clerk of court at ** 1050 SW 6th Ave – Room
11   #700 Portland OR 97204 ** by the deadline specified above or it may not be
12   considered. You must also serve the objection on Peter Szanto at 11 Shore Pine,
13
     Newport Beach CA 92657 within that same time. If the court sets a hearing, you will
14
     receive a separate notice listing the hearing date, time, and other relevant
15
     information.
16

17

18
                                             3. NOTICE
19

20
                   To the Court and to Chase and its counsel: please take notice –
21
     debtor herewith and hereby makes application for reconsideration of the
22
     approval of Chase’s claim, claim #6. The instant motion is based on the
23
     settled law that without a note the accompanying deed of trust is a nullity.
24

25
     16-bk-33185           Deny Claim #6 – pg. 3
26

27

28



                          Case 16-33185-pcm7       Doc 709    Filed 04/01/19
 1

 2                                            4. GROUNDS
 3

 4
                   The grounds for this application is 11 USC § 502(j) which states:

 5
             A claim that has been allowed or disallowed may be
 6          reconsidered for cause. A reconsidered claim may be allowed
            or disallowed according to the equities of the case.
 7          Reconsideration of a claim under this subsection does not
            affect the validity of any payment or transfer from the
 8
            estate made to a holder of an allowed claim on account of
 9
            such allowed claim that is not reconsidered, but if a
            reconsidered claim is allowed and is of the same class as
10          such holder's claim, such holder may not receive any
            additional payment or transfer from the estate on account
11          of such holder's allowed claim until the holder of such
            reconsidered and allowed claim receives payment on account
12          of such claim proportionate in value to that already
            received by such other holder. This subsection does not
13          alter or modify the trustee's right to recover from a
            creditor any excess payment or transfer made to such
14          creditor.
15

16

17                                             5. FACTS

18
                   Chase’s counsel Mr. Uhl, at the hearing of 3/28/2019, stated that
19
     Chase seeks a “FINAL SOLUTION TO THE SZANTO QUESTION.” Mr.
20
     Uhl’s motivation in choosing these specific words is very clear.
21

22                 Chase and Mr. Uhl seek to benefit from debtor’s hard work of
23   having rehabilitated and secured multiple offers for sale of the property,
24   and rather than waiting until a sale is consummated and Chase is paid in
25   full, Chase now seeks foreclosure.
     16-bk-33185           Deny Claim #6 – pg. 4
26

27

28



                          Case 16-33185-pcm7       Doc 709   Filed 04/01/19
 1

 2
                   Chase’s effort is clear on its face: it seeks not only to create great
 3   monetary, emotional, psychological and physical hardship for Szanto and
 4   his family in finding alternate living accommodations, but also wants
 5   intentionally to rob Szanto of profits from the sale of his home.
 6
                   One of the requirements of vacating the 11 USC § 362 stay is
 7
     evidenced on Form 720.80, p.4, #7:
 8

 9                   “Documents: If creditor claims to be secured in paragraph 3.b. above creditor
                      has attached to and filed with this motion a copy of the documents creating
10                    and perfecting the security interest, if not previously attached to a proof of
                      claim.”
11

12
                   In response, Chase attached the note and deed of trust which
13
     debtor executed in favor of Washington Mutual. Chase also attached a
14
     portion of the assignment of Deed of Trust [EXHIBIT A].
15

16
                                          6. MEMORANDUM
17

18
                      a. Contrived and Facially Defective Assignment
19

20
               [EXHIBIT A, an uncertified copy of 50% of the proffered document]
21
     fails on its face. The failure occurs because the only representation is that
22   an undocumented, unverified assignment occurred at some other time.
23

24             Additionally, by debtor’s own investigation the [EXHIBIT A] signer
25   does not exist. (See debtor’s DECLARATION)
     16-bk-33185             Deny Claim #6 – pg. 5
26

27

28



                           Case 16-33185-pcm7         Doc 709     Filed 04/01/19
 1

 2
                     b.    Assignment Proffered is Incomplete
 3

 4             [EXHIBIT A, 1 of 2 pages] is incomplete. Federal Rule of Evidence
 5   106 provides:
 6

 7                   If a party introduces all or part of a writing or
                     recorded statement, an adverse party may require the
 8                   introduction, at that time, of any other part--or any
                     other writing or recorded statement--that in fairness
 9
                     ought to be considered at the same time.
10

11             Here, debtor contends that the claim was approved prematurely,
12   because it was not known that Chase did not have the entire document
13   upon which it was basing its claim.

14

15
               Debtor prays the claim be denied, until such time that Chase is

16
     able to place into evidence the entire of its evidence in support of its claim.

17

18

19
                     c. Lack of Assignment of Note is Fatal to Claim
20

21
                   Even though Chase has proffered the note signed by debtor in
22
     favor of Washington Mutual, there is no assignment of said note to Chase.
23

24
                   The United States Supreme Court has settled this issue. The law
25
     16-bk-33185           Deny Claim #6 – pg. 6
26

27

28



                          Case 16-33185-pcm7       Doc 709   Filed 04/01/19
 1

 2
     of the United States of America, supreme in its effect, is presently:
 3

 4          The mortgaged premises are pledged as security for the
            debt. In proportion as a remedy is denied the contract is
 5
            violated, and the rights of the assignee are set at naught.
 6          In other words, the mortgage ceases to be security for a
            part or the whole of the debt, its express provisions to
 7          the contrary notwithstanding.
 8
            The note and mortgage are inseparable; the former as
 9          essential, the latter as an incident. An assignment of
            the note carries the mortgage with it, while an
10
            assignment of the latter alone is a nullity.
11

12           Carpenter v. Longan (1872) 83 U.S. 271, 274
13

14
     Here, the law cannot be more clear: without assignment of the note, the
15
     mortgage securing debtor’s property is a nullity.
16

17            Thereupon, because Chase has not presented any entitlement to
18   the note signed by debtor, the claim must fail and be denied.
19

20                   d. This Court has Power to Reconsider Claims
21

22                 A claim which has been allowed by the Bankruptcy Court may be

23   reconsidered for cause. Reconsideration may be allowed to vacate an

24
     allowed claim “according to the equities of the case.” In re Levoy (9th Cir.
     1995) 182 BR 827, 831-2 accord In re Cleanmaster (9th Cir. 1989) 106 BR
25
     16-bk-33185           Deny Claim #6 – pg. 7
26

27

28



                          Case 16-33185-pcm7       Doc 709   Filed 04/01/19
 1

 2
     628, 630).
 3

 4            Significantly, the Bankruptcy Court has an “ancient and elementary
 5   power” to reconsider any of its orders, including previously approved
 6   claims. Brielle Associates (1982) 685 F.2d 109, 111-2.
 7

 8            Here, only on March 28, 2019 did it become obvious that Chase
 9   was attempting to fool this Court by failing to provide the documents

10   necessary for justification of 11 USC § 362 relief.

11

12
                     e. Failure to Present Evidence is Basis for this Motion
13

14

15
                   Chase’s failure to be candid and transparent about its lack of
16
     possession of the note related to debtor’s property demonstrates hostile
17
     and aggressive disdain and disrespect for the law. Likewise, failure to
18
     apprise this Court of the reality of Chase’s lack of the essential note is
19
     shocking.
20

21
                   These facts only became known to debtor at the hearing of
22   3/28/19 when Chase was unable to prove the foundation of its efforts for
23   11 USC § 362 relief as mandated by law.
24

25
     16-bk-33185            Deny Claim #6 – pg. 8
26

27

28



                          Case 16-33185-pcm7        Doc 709   Filed 04/01/19
 1

 2
                                      ‘f. Timeliness
 3

 4                 Fed. Rule Bankruptcy Procedure 3008 states: “A party in interest
 5   may move for reconsideration of an order allowing or disallowing a claim
 6   against the estate. The court after a hearing on notice shall enter an
 7   appropriate order.”
 8

 9             Debtor does so move this Honorable court.

10

11
              “There is no time limit for bringing a Rule 3008 motion.” In re Levoy
     (9th Cir.1995) 182 BR 827, 831 accord In re Int. Yacht (1991) 922 F.2d
12
     659.
13

14

15
                                            7. Declaration
16

17
         1. My name is Peter Szanto.
18
         2. I am the debtor herein.
19
         3. This is my truthful declaration supporting my request for denial of the
20
             improper allowance of claim #6.
21
         4. I was shocked at the hearing of 3/28/19 when Chase was unable to
22
             prove-up and present evidence that it held the note necessary to
23
             support its claims.
24      5. This was the first time that I learned that Chase lacked this essential
25           document.
     16-bk-33185           Deny Claim #6 – pg. 9
26

27

28



                          Case 16-33185-pcm7       Doc 709   Filed 04/01/19
 1

 2
            6. The document presented as [EXHIBIT A] by Chase is a document
 3                 which I first saw in 2012.
 4          7. That document is allegedly signed by a Chase employee named
 5             Summer Burrell.
 6          8. I expended about 15 hours searching employee lists and calling
 7             Chase branches and other facilities in Louisiana attempting to
 8             speak with Summer Burrell.
 9          9. I was unsuccessful in my search.

10         10. I thereafter I was more successful in locating the notary Helen

11
                   Tubbs identified on [EXHIBIT A].
           11. I obtained Ms Tubbs phone number from the Louisiana Secretary
12
                   of State.
13
            12. I called Ms Tubbs on February 4, 2013.
14
            13. This date is available to me from the work product notes I
15
                   maintain for my dispute with Chase.
16
            13. She could not remember any specifics of [EXHIBIT A] as I
17
                   related them to her.
18
            14. She stated to me that she signed a lot of papers for Chase on
19
                   the basis of being a custodian of Chase’s records.
20
             15. She told me that Chase attorneys had told her that she could
21
                   sign papers without actually meeting the signer so long as she
22                 was acting as a custodian of records.
23            16. These are the matters to which I testified at the hearing of
24                   3/28/19 whereat I testified about knowledge that [EXHIBIT A]
25                   was a sham and a fraud.
     16-bk-33185               Deny Claim #6 – pg. 10
26

27

28



                           Case 16-33185-pcm7           Doc 709   Filed 04/01/19
 1

 2
                   17. I declare under penalty of perjury under the laws of the United
 3                 States that the foregoing is true and correct. Signed at Irvine CA.
 4

 5                 Dated 4/1/ 2019     /s/ signed electronically Peter Szanto
 6

 7

 8

 9                                           8. Conclusion
10

11                 For the reasons enumerated, debtor prays reconsideration and

12
     denial of Chase’s claim. Chase does not hold the note signed by debtor

13
     and so its claim “is a nullity.” Carpenter v. Longan (1872) 83 U.S. 271,
     274.
14

15

16
             Respectfully,
17

18
            Dated 4/1/ 2019       /s/ signed electronically Peter Szanto
19

20

21

22

23

24

25
     16-bk-33185            Deny Claim #6 – pg. 11
26

27

28



                           Case 16-33185-pcm7        Doc 709   Filed 04/01/19
 1

 2
     PROOF of SERVICE
 3

 4   My name is Maquisha Reynolds, I am over 21 years of age and not a party to
 5   the within action. My business address is PO Box 14894, Irvine CA 92623
 6

 7       On the date indicated below, I personally served the within:
                                 Motion
 8
     on the following by placing in postage pre-paid envelopes of the within
 9
     document and mailing same:
10
     a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
11
     b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
12   c. JPMorgan Chase Bank, represented by:
13                  Gadi Shahak c/o Shapiro & Sutherland
14                  1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683

15   d. Bank of America, c/o McCarthy & Holthus 920 SW 3 Av., Portland OR 97204
                                                                  rd




     e. Oregon Department of Revenue, 955 Center St., Salem OR 97301
16
     f. Chapter 7 Trustee, Stephen P Arnot, PO Box 1963, Lake Oswego OR 97035
17
     g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
18
     h. Office of the US Trustee, 620 SW Main Street, Suite 213, Portland, OR 97205
19   by mailing copies to the above parties via 1st class mail, postage prepaid, or by
20   e-mail.
21
               I declare under penalty of perjury under the laws of the United States
22
     that the foregoing is true and correct. Signed at Irvine CA.
23

24          Dated 4/1/ 2019      /s/ signed electronically M. Reynolds
25
     16-bk-33185          Deny Claim #6 – pg. 12
26

27

28



                         Case 16-33185-pcm7        Doc 709   Filed 04/01/19
